In an action, inter alia, to recover sales commissions allegedly due under certain agreements, the plaintiff appeals from an order of the Supreme Court, Nassau County (Murphy, J.), dated September 20, 1990, which, inter alia, granted the defendant’s motion for a protective order concerning the plaintiffs request for discovery regarding the fourth cause of action.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
In a related appeal (see, Leggio v Cantor Fitzgerald, Inc., 182 AD2d 611 [decided herewith]), this court, inter alia, has dismissed the fourth cause of action asserted in the complaint. Consequently, this appeal from an order granting the defen*614dant’s motion for a protective order with respect to discovery relating to the fourth cause of action is academic. Balletta, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.